Name: Commission Regulation (EC) No 1421/96 of 22 July 1996 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  plant product;  consumption
 Date Published: nan

 No L 182/ 14 EN Official Journal of the European Communities 23 . 7. 96 COMMISSION REGULATION (EC) No 1421/96 of 22 July 1996 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 46 (4) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION: Article 1 The two indents in Article 2 (2) of Regulation (EEC) No 3461 /85 are replaced by the following: 'shall designate the body referred to in paragraph 1 after consulting the professional organizations most representative of the production and/or marketing of grape juice, and submit to the Commission, within four months following the determination of the Member States in which the campaigns are to be carried out, as provided for in Article 1 (2), the programmes prepared by that body together with a reasoned opinion on their compliance with the condi ­ tions set out in Article 3 and on their effects on consumption trends .' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 3461 /85 (3), as last amended by Regulation (EC) No 1 828/95 (4), lays down rules for the organization of campaigns to promote the consumption of grape juice; Whereas, in order to enable certain Member States to comply with national administrative procedures, the time limits laid down for the designation of the body carrying out the promotional campaign and for the submission of the promotional programmes prepared by it should be unified: This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p. 31 .h) OJ No L 332, 10. 12. 1985, p. 22 . M OJ No L 175, 27. 7. 1995, p. 46.